DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 & 5-23 are allowed over the prior art and argument filed on 8/26/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- - wherein the first, the second line, the third line, and the fourth line are sequentially disposed on the base layer, and wherein, in a planar view, the first line and the second line do not overlap, and the third line and the fourth line do not overlap.” with combination of other claim limitations in claim 1.
Also, prior art does not teach or render obvious “- - wherein the second line is disposed on a layer between the first line and the third line, the third line is disposed on a layer between the second line and the fourth line, and, in a planar view, the first line does not overlap the second line, and the third line does not overlap the fourth line.” with combination of other claim limitations in claim 13.
Furthermore, prior art does not teach or render obvious “- - wherein the first line, the second line, the third line, and the fourth line are sequentially disposed on the base layer, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/SU C KIM/Primary Examiner, Art Unit 2899